 ETHNIC PRODUCECaamanoBrothers, Inc.d/b/a EthnicProduceandProduce,Refrigerated and Processed Foods andIndustrialWorkers Local 630,InternationalBrotherhoodof Teamsters,Chauffeurs,Ware-housemenand Helpersof America. Case 21-CA-2133824 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 29 July 1983 Administrative Law JudgeRichard J. Boyce issued the attached decision. TheRespondent filed exceptions and a supporting brief.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,' findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, CaamanoBrothers, Inc. d/b/a Ethnic Produce, Los Angeles,California, its officers, agents, successors, and as-signs, shall take the action set forth in the Order.'The Respondent has excepted only to the judge's reinstatement orderand to his ruling precluding the Respondent from inquiring into whetherthe discrimmatees were legally present and legally free to be employed inthis countryWe find that the Respondent was not prejudiced by thejudge's rulingAfter theissuance of the judge's decision,the SupremeCourt issued its decision inSure-Tan,Inc. vNLRB,116 LRRM 2857(June 25, 1984), in which it held, inter alia, that, while undocumentedalienworkers are employees entitled to the Act's protection,"the imple-mentation of the Board's traditional remedies at the compliance proceed-ingsmust be conditioned upon the employees"'legal presence in theUnited States In accordance withSure-Tan,implementation of our rein-statement order is dependent on the discriminatees'legal presence in thiscountry,and the Respondent may present any evidence that bears on thisissue at the compliance stage of this proceedingDECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge. Thismatter was tried in Los Angeles, California, December 9,1982.The charge was filed June 15, 1982, by Produce,Refrigerated and Processed Foods and Industrial Work-ersLocal 630, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (theUnion). The complaint issued July 27, and alleges thatCaamano Brothers, Inc. d/b/a Ethnic Produce violatedSection 8(a)(3) and (1) of the National Labor RelationsAct (the Act) by discharging Martin Calvillo Garcia(Calvillo) and Marcelo Potenciano Serrano (Potenciano)June 14, 1982, and violated Sec. 8(a)(1) that same day by205telling Calvillo and Potenciano that they were being dis-charged because of their activities protected by the Act.'IJURISDICTIONCaamano Brothers,Inc., is a California corporation en-gaged in the nonretail sale of producein LosAngeles. Itannually purchases items of a value exceeding$50,000 di-rectlyfrom outsideCalifornia,and is an employer en-gaged in and affecting commerce within Section 2(2),(6), and(7) of the Act.II.LABORORGANIZATIONThe Unionis a labor organizationwithinthe meaningof Section2(5) of the Act.III.THEALLEGED MISCONDUCTA. FactsCaamano Brothers, Inc., operated two businesses atrelevant times, one under that name and the other enti-tled "Ethnic Produce " They were across the street fromeach other. In charge of the overall enterprise wasDaniel Caamano, corporate president.2 The manager ofEthnic Produce, accountable to Caamano, was Leo San-chez.3Calvillo began working at Ethnic Produce May 5,1982.He testified that his job was to "take the merchan-dise to the customers that purchased it." Potencianobegan May 6. His duties, he testified, "were to do thecleanup . . . deliver the merchandise, and drive the towmotor." Two others, Frank Hernandez and a person notidentified by name, apparently also performed these orsimilartasks at Ethnic Produce at thetime,with the onenot identified presently being shifted across the street.Others then working at Ethnic Produce, aside from San-chez, were Gonzalo Hernandez,a seller(and Caamano'sbrother-in-law), and Martha Leon, a secretary.In late May and early June, encouraged by Sanchez,Calvillo, Potenciano, and Frank Hernandez made threevisits to the Union's hall, talking to Hank Meza,a busi-nessrepresentative, about representation.On June 2,during the second of these visits, eachsigned a union au-thorization card.'Sec 8(a)(3) states that it is an unfair labor practice for an employer"by discrimination in regard to hire or tenure of employment or any termor condition of employment to encourage or discourage membership inany labor organization " Sec 8(a)(1)makes it unlawful for an employer"to interfere with, restrain, or coerce employees in the exercise of therights guaranteed in Section 7 " Sec 7 gives employees "the right to self-organization,to form, join,or assist labor organizations,to bargain col-lectively through representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection, andalsothe right to refrainfrom any or all such activities."2Caamano testified that the Ethnic Produce part of the operation wasdiscontinued "about a month" before the trial There is no need in thisdecision to pass on the truth of that statement3 It is concluded that Sanchez was a supervisor at relevanttimes It isundisputed that he unlocked and locked the facility each day, that he di-rected the work of those working there, that he hired Calvillo, Poten-ciano, and at least one other, Frank Hernandez, and that Caamano, afterresisting the demands of Calvillo and Potenciano to be paid $200 perweek clear, relented after being told by Sanchez that he "did offer that "275 NLRB No. 38 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe morning of June 14, Meza and another union rep-resentative,Nick Nardi, went to Ethnic Produce, inform-ing Sanchez that a "majority of the people [had] signedup" and that they were there "to demand recognition."Sanchez responded that he was "just a manager," with-out authority to deal with such matters, and that Caa-mano was the one to see.The union officials "walked across the street" to Caa-mano's office, confronting him with word that "the ma-jority of the people" at Ethnic Produce had "signed up,"and that the Union was "demanding recognition." Thosewho had signed were not mentioned by name. First com-plaining, "I don't know what these fellows want . . .they asked for $200 a week and they got it,"4 Caamanoasked, "What are my alternatives?" Nardi answered thathe "could recognize the Union and sign a contract"; or"have a card check, with an uninterested third party tocheck the signatures"; or the Union "could petition theBoard for an election." The meeting ended with Caa-mano asking for time to "think it over," and Nardisaying, "We will wait for your call."5Later the morning of the June 14, as their workdayended, Calvillo and Potenciano received word from San-chez, in separate conversations, that they were dis-charged. Sanchez told Calvillo that the union officialshad been there; and that Caamano, "very upset" about it,had directed that he "be fired " Sanchez told PotencianothatCaamano "had gotten mad" because of the unionvisit, and that there would not be "any more work" forhim there.6 Frank Hernandez, not at work that day, es-caped similar treatment.?4Calvillo and Potenciano credibly testified that, on their first payday,upon receiving checks reflecting certain withholdings from their weeklygross pay of $200, they complained to Caamano, who, first speaking withSanchez as mentioned in the preceding footnote, gave them cash supple-ments that day to offset the amounts withheld, after which they received$200 cash each week According to both, Caamano told them, whenagreeing to this arrangement, that the Company would not be responsibleshould they incur on-the-job injury5This is Nardi's credited version of the conversation, substantiated inits basics by Caamano. Meza did not testify6These, respectively, are Calvillo's and Potenciano's unrefuted andcredited versions of Sanchez's remarks Sanchez, no longer with Caa-manoBrothers, did not testify Caamano's denials that he told Sanchez tofire the two, and that he never so much as spoke to Sanchez about thevisit by the union official ("No, not that I recall ") were singularly un-convincing7The record hints that Frank Hernandez' employment ended the weekbeforeCaamano's testimony perforce is rejected that Calvillo and Potenciano,having worked 1 weekand beingpaid for 2, "disappeared," never to beseen againHad that been the case, it is altogether improbable that theylaterwould have sought union representation, or that Caamano wouldhave offered them reemployment in reaction to the charge herein (whichhe did, on advice of counsel, by joint letter dated July 21)Moreover,Caamano's demeanor was unpersuasive when delivering this (and muchof his other) testimony, and he stated in an affidavit given during the in-vestigation of the charge that Calvillo and Potenciano continued to work,as "swampers," after the first week The testimony of Gonzalo Hernan-dez likewise is not credited that the two worked only 1 week in May andthen left, as is that to like effect of Juana Hernandez, the payroll clerk(who is Gonzalo's wife and Caamano's sister)Swampers unload trucks Although asserting in his live testimony thatswampers are hired by and work for the truckers, not Caamano BrothersCaamano stated in his affidavit that their hire was "left to" Sanchez andGonzalo Hernandez, and that Sanchez used some more than others "be-cause he appeared to prefer them " Caamano testified that CaamanoBrothers "end[s] up paying the swampers .most of the time," in cashThe charge,as earliernoted,was filed the next day.B. ConculsionIt is concluded that the discharges, occurring in theimmediate aftermath of the union officials' visit anddemand for recognition and accompanied by Sanchez'remarks attributing those actions to Caamano's displeas-ure over the visit, violated Section 8(a)(3) and (1) as al-leged. It also is concluded that those same Sanchez' re-marks violated Section 8(a)(1) as alleged.CONCLUSIONS OF LAWBy discharging Martin Calvillo Garcia and MarceloPotenciano Serrano, as found herein, Caamano Brothers,Inc., violated Section 8(a)(3) and (1) of the Act. WhenSanchez told them in substance that they were being dis-charged because of the union officials' visit, the employ-er additionally violated Section8(a)(1)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDERThe Respondent, Caamano Brothers, Inc., d/b/aEthnic Produce Los Angeles, California, its officers,agents, successors, and assigns, shall1.Cease and desist from(a)Discharging or otherwise discriminating againstemployees for engaging in union activities.(b)Telling employees that they are being dischargedbecause of their activities protected by the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) If it has not adequately done so, offer to MartinCalvilloGarcia and Marcelo Potenciano Serrano imme-diate and full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentjobs,without prejudice to their seniority or other rightsand privileges; and make them whole with interest forany loss of pay they may have suffered by reason oftheir unlawful discharges.9(b)Remove from its files any references to the dis-charges of Martin Calvillo Garcia and Marcelo Poten-ciano Serrano which occurred June 14, 1982, and notifyas prescribed by industry practice, and then deducting that amount fromthe freight billOn this evidence, the employer's contention is rejectedthat Calvillo and Potenciano were not its employees at all relevant times8All outstanding motions inconsistent with this recommended Orderare denied In the event no exceptions are filed as provided in Sec 102 46of the Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes9Backpay is to be computed in accordance with FW.Woolworth Co,90 NLRB 289 (1950), with interest to be computed as set forth inFloridaSteel Corp,231NLRB 651 (1977). Determination whether the July 21letter to the dischargees was an adequate reinstatement offer is left to thecompliance phase of this proceeding ETHNIC PRODUCEthem in writing that this has been done and that evi-dence of those unlawful discharges will not be used as abasis for future personnel actions against them.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(d)Post at its facilities in Los Angeles, California,English and Spanish language versions copies of the at-tached noticemarked"Appendix."i oCopies of thenotice,on forms provided by the Regional Director forRegion 21,after being signed by the Respondent's au-thorized representative,shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered,defaced,or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.io If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government207Section 7 of the Act gives employees these rights.To organizeTo form,join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT discharge or otherwise discriminateagainst employees for engaging in union activities.WE WILL NOT tell employees that they are being dis-charged because of their activities protected by the Act.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL,ifwe have not adequately done so, offer toMartin Calvillo Garcia and Marcelo Potenciano Serranoimmediate and full reinstatement to their former jobs or,if those jobs no longer exist,to substantially equivalentjobs,without prejudice to their seniority or other rightsand privileges;and WE WILL make them whole with in-terest for any loss of pay they may have suffered byreason of their unlawful discharges.WE WILL expunge from our files any references to thedischarges of Martin Calvillo Garcia and Marcelo Poten-ciano Serrano which occurred June 14, 1982, and WEWILL notify them in writing that this has been done andthat evidence of those unlawful discharges will not beused as a basis for future personnel actions against them.CAAMANO BROTHERS,INC. D/B/A ETHNICPRODUCEThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.